Citation Nr: 0843144	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  02-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of shrapnel wound to the right leg and right knee, 
to include whether a separate disability rating is warranted 
for scars.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for a left leg 
condition as secondary to service-connected right leg 
disability.

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.

5.  Whether a Form 9, date stamped as received on November 1, 
2005, was timely.


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement received from the veteran in April 2006, the 
veteran indicated that he wanted a Board of Veterans' Appeals 
hearing.  In October 2008 the Board wrote to the veteran for 
clarification.  The veteran responded that he wanted a 
hearing before a Veterans Law Judge at his local RO.



Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should 
make arrangements to schedule the veteran 
for a VA Travel Board hearing before a 
Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




